Citation Nr: 0123437	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date than February 12, 
1996 for a total disability rating based upon individual 
unemployability due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel




INTRODUCTION

The veteran had active service from October 1962 to February 
1966, as well as from April 1975 until January 1977.  This 
matter originally came before the Board of Veteran's Appeals 
(BVA or Board) from a May 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).  In June of 1997, the Board remanded the case for 
additional development.  After the requested development was 
completed, the Board reached a decision on this claim in 
March 1999.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court), which vacated and remanded this matter for 
readjudication in an order dated January 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's TDIU claim due to a service-connected back 
disability was received on February 12, 1996.

3.  It is not factually ascertainable that there was an 
increase in the disability within a one-year period prior to 
receipt of the claim.


CONCLUSION OF LAW

The requirements for assignment of an effective date prior to 
February 12, 1996 for assignment of a total disability rating 
based upon individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 1991); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance is required in order to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000, 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 CFR § 3.159).  In this regard, the Board 
notes that the veteran has been afforded VA examinations in 
connection with his claim.  Upon denial of the veteran's 
claim for an earlier effective date, a Statement of the Case 
dated June 1996 was issued that stated the requirements 
needed to be met for an earlier effective date to be 
approved.  Also, the veteran declined the opportunity to 
present testimony at a personal hearing in connection to his 
claim.  Under these circumstances, the Board finds that the 
VA has fulfilled its statutory duties to assist and notify. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  Therefore, 
the Board finds that this case is ready for appellate review.

This appeal arises out of the veteran's claim that he should 
be granted an earlier effective date for his service 
connected back disability.  Specifically, the veteran's 
counsel argues that certain records within the file amount to 
informal claims for a total disability based upon 
unemployability due to the veteran's service connected back 
disability.

According to the law, except as otherwise provided, the 
effective date of an award of compensation based upon an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date the entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  See 38 C.F.R. § 3.400(o) 
(2000).

38 C.F.R. § 3.155, in pertinent part, reads, "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim."

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157.

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned only where the 
schedular rating is less than total. 38 C.F.R. § 4.16(a). The 
Court held, in Norris v. West, 12 Vet App 413 (1999), that, 
consistent with case law and the provisions of 38 U.S.C.A. §§ 
3.155(c) and 3.157(b), when VA conducts a medical examination 
to determine if a service-connected rating should be 
continued, if the results indicate an increase in severity in 
the disability, VA must then evaluate the circumstances as a 
claim for an increased rating. Further, the Court held that 
when an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
38 C.F.R. § 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, see Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) (per curiam order), evaluation of that rating 
increase must also include an evaluation of a reasonably 
raised claim for a TDIU rating. In such situation, where 
those two criteria are satisfied, a TDIU claim is included in 
every rating-increase claim, and VA would be required to 
adjudicate that TDIU claim.

The first evidence of record the veteran's counsel argues 
represents an informal claim concerns an August 1983 
statement from the veteran.  In its entirety, this statement 
reads:

This is my request for restoration of my 50% 
SC rating on my back.
When they released me from active duty, the Navy 
said I was 50% disabled.  Now the VA is only 
allowing me a 40% rating.  I have been unemployed 
for years and will never be able to work, because 
of my back pain.  The Topeka VAMC is unable to 
provide me with any relief from the pain.  Please 
restore my 50% rating.

Several factors argue against this statement constituting an 
informal TDIU claim due to a service-connected disability.  
First, as is evident from the language of the statement, this 
statement is a request for an increased rating from 40 to 50 
percent, and the RO properly treated it as such.  In this 
regard, the RO responded to this statement by sending the 
veteran correspondence requesting, inter alia, he furnish 
medical evidence tending to show an increase in the severity 
of his service-connected back disability.  The veteran did 
not submit evidence of any kind or reply in any way to VA's 
correspondence.  Secondly, even if his statement had resulted 
in an increased rating to 50 percent for his service-
connected disability, the veteran's disability would still 
not have fallen within the purview of applicable TDIU 
regulations.  As the veteran sought only a 50 percent rating 
for his back disability, which was his only service connected 
disability, that disability would need to be rated as 60 
percent disabling before TDIU regulations would apply.  See 
38 C.F.R. § 4.17.  As this was not the case, the RO was not 
remiss in declining to construe the veteran's statement 
regarding his unemployability as an informal claim for TDIU, 
or for not performing an analysis for a TDIU claim.  Thirdly, 
there was no medical evidence of record at the time that 
supported a finding that the veteran's service-connected 
disability had increased in severity since the last VA rating 
decision of May 1981.  Indeed, not even the veteran's own 
statement contended his disability had worsened.  The 
veteran's stated reason for claiming he was entitled to an 
increased rating was because the VA disability rating was 
lower than the disability rating the veteran states he was 
given by the Navy.  The veteran sought an increase from the 
VA so that his VA rating would mirror the higher rating he 
states the Navy had given him.  Finally, the Board notes that 
the veteran received no increase in rating of any kind 
(despite an intervening 1992 rating decision continuing a 40 
percent rating) until approximately thirteen years later when 
the veteran received an increase to 60 percent for his 
disability.  The Board also notes that upon receiving an 
increase to 60 percent, the veteran received approval for 
TDIU in the same rating decision.  In summary, the language 
of the veteran's own statement, applicable TDIU regulations, 
and the medical evidence of record at the time all argue 
against there being any legitimate basis for construing the 
veteran's August 1983 statement was an informal TDIU claim.

The other record which veteran's counsel argues constitutes 
an informal claim is a hospitalization discharge from the 
VAMC in Topeka Kansas, dated November 1991.  At the end of 
this record, the treating physician wrote, "At the time of 
discharge, he is considered competent, employability is 
questionable."  It is based on this language that veteran's 
counsel contends that this record constitutes an informal 
TDIU claim.  However, the precepts of 38 C.F.R. § 3.175(b)(1) 
dictate that the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of the claim only when such 
reports relate to examination or treatment for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Here, the veteran's sole reason for 
hospitalization was treatment of his nonservice-connected 
substance abuse problems.  As the veteran is not service- 
connected for his substance abuse problems, this hospital 
discharge record cannot serve as the basis for an earlier 
effective date for the veteran's TDIU claim.  Moreover, 
according to the precepts of 38 C.F.R. § 3.157, because the 
report relates to a disability for which the veteran is not 
service connected, the hospital discharge record also cannot 
constitute an informal claim for TDIU.   The veteran 
underwent no examination or treatment for his service-
connected disability while he was hospitalized - his course 
of treatment being entirely related to his alcohol and 
substance abuse problems.  The discharge summary in question 
addressed the veteran's service-connected back disability 
only to the extent of acknowledging it as part of the 
veteran's medical history.  Since the veteran's treatment 
during this hospitalization dealt exclusively with his 
substance abuse problems, it follows that the discharge 
summary which stated that the veteran's "employability is 
questionable," made that assessment primarily, if not 
exclusively, based upon the veteran's substance abuse 
problems.  Therefore, for the reasons stated above, the Board 
finds that the RO properly did not construe this discharge 
summary as an informal TDIU claim.

Additionally, it is not factually ascertainable from the 
medical evidence of record that there was an increase in the 
veteran's service-connected back disability that occurred 
within a one year period prior to receipt of the veteran's 
February 12, 1996 claim.  Of record is a March 1996 VA 
examination in which the veteran complained that his pain had 
worsened in the last two years.  Other than this, the most 
recent medical evidence was VA outpatient treatment records 
of March 1992.  There is no medical evidence in the claims 
file for the applicable relevant period of February 12, 1995 
to February 12, 1996.  Thus, the veteran's contention that 
his service connected disability was 60 percent disabling and 
that he was totally unemployable at least one year prior to 
his application for increased compensation in February 1996 
cannot be proven.  

In summary, there is no basis on which to find that the 
veteran is entitled to an earlier effective date for TDIU 
because the veteran filed an informal claim prior to the RO's 
original TDIU grant for the veteran.  In the first contended 
informal claim, the medical evidence of record, applicable 
TDIU regulations, and the language of the cited record itself 
all argue against such a finding.  In the second instance, 
the veteran's hospitalization was based exclusively on his 
nonservice-connected substance abuse problems, and therefore 
cannot constitute an informal claim for TDIU.  Additionally, 
as the veteran's course of treatment was solely for substance 
abuse, it logically follows that any statement regarding the 
veteran's employability would be similarly based.  Finally, 
it is not factually ascertainable from the medical evidence 
of record that there was an increase in the disability which 
occurred within a one year period prior to receipt of the 
veteran's February 12, 1996 claim.  For these reasons, the 
veteran's appeal must be denied.


ORDER

An effective date prior to February 12, 1996 for a total 
disability rating based upon individual unemployability is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

